Title: To George Washington from Colonel Israel Shreve, 9 April 1778
From: Shreve, Israel
To: Washington, George



Sir
Mountholly [N.J.] April 9th 1778

Last Evening I Receiv’d an Express from David Furman, Late B. Gen. Giveing an Account of the Enemys Behavour at the Works, they Landed in flat Bottomed Boats at Squan River, Burnt All the Works on that River, But Did not Distroy the Salt pans or Salt, But as soon as they had Set fire, they Immediately Embarked and Stood to the Northward, But on Tuesday Morning two Vessels was Seen of Toms River, Standing in for the Inlet it was feared, furman has Detaind the troops that was ordered to Join me, on account of the Enemys Appearing. I have Sent Orders If No Enemy Appears to Send them on.

I have Receiv’d no Reignforcement Since my Last Letter, I have three Small parties below, I have with the advice of the Other field officers, Ordered the two Iron peaces of Artillery to be Sent Back to Some Secure place with a Small Guard, and the men Act with the other Militia as Musket men.
Major howell will march Downwards this Evening the Remainder will follow in the Morning, Sending off Every thing that is Cumbersom, and the whole Act as Light troops, in Scouting between this post and Sweesborough, in order to Stop trade as much As possable, Moveing from place to place, untill Reignforced by Militia or Continental troops. By Virtue of your Excys Warrent, I Caled a Court Martial to try William Seeds, and Samuel Carter, who was taken in arms within Less than Twenty-five miles of your Excys Head Quarters, the Virtuas Inhabitants and Militia officers Seemed very much Dissatisfied, on account of Carters being Delivered up to the Civil Law All his famaly being Enemys to us, two Brothers in the Enemys Service with Several Near Relations, upon the whole I thought Best to have him tried and Send the preceedings for your Excy Consideration, And Aprobation. We are Daily takeing Traders to the City. I am your Excys very humble Servt

I. Shreve Col: Comdt

